DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:   
In claim 20, ln. 1: 
‘the’ should be inserted before “handle lockout”.
‘is’ should be inserted before “disengagable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Besten (US 2,426,002).
Den Besten discloses:
a jaw (14) fixed about a pivot pin (15); 
a biasing member (22) biasing the jaw to a closed position (col. 2, ln. 40-45); 
a kingpin guide (23) positioned opposite the jaw, wherein the kingpin guide is adapted to engage and retain a kingpin (1) against the jaw (see Fig. 4).
▪ Regarding claim 2:
The kingpin guide comprises a first and second flange portion (see Figs. 4 and 6: guide is a bent/L-shape, providing a first and second flange portion at the respective ends of the guide).
▪ Regarding claim 3:
Den Besten discloses head (3), 
wherein the first flange portion is attached to the head (via 24) and the second flange portion is adapted to engage a minor diameter of the kingpin (see Fig. 4, showing the curved portion of the second flange engaging the kingpin).
▪ Regarding claim 4: 
wherein the kingpin guide further comprises a longitudinal portion (mid-section of 23, between ends) positioned between the first and second flange portions.
▪ Regarding claims 5 and 6:
The kingpin guide provides visual notice of the kingpin being operatively engaged with the jaw (see Figs. 2, 4 and 7; viewing the assembly from underneath the head, the position 
▪ Regarding claim 7:
The kingpin guide prevents the jaw from closing when the kingpin is not in a lockable position relative to the jaw (col. 39-51 provides that the guide must be moved far enough to allow spring 22 to snap parts in the position shown in Fig. 4.  The guide will not be able to move back as far if it is in contact with the major diameter; therefore, the jaw would be prevented from closing).

[AltContent: textbox (1st flange)][AltContent: arrow][AltContent: textbox (2nd flange)][AltContent: arrow]
    PNG
    media_image1.png
    220
    190
    media_image1.png
    Greyscale


Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 4,447,070).
Inoue discloses: 
a head (3) having a throat portion (13); 
an arm (11 – straight portion) fixed about a pivot point (see Figs. 1-2; pivoting movement of arm shown), a portion of the arm extending into the throat portion (Fig. 2); 

▪ Regarding claim 9: 
An indicator face (outer surface of indicator arm) attached with the indicator arm.
▪ Regarding claim 10:
Inoue discloses a window (see Fig. 4, illustrating a box 15 secured to the head.  In the locked position, the indicator face extends out of the box) positioned in the head, only a portion of the indicator face viewable through the window.
▪ Regarding claim 11: 
the indicator face comprises two sensor states (see Figs. 2 and 4.  In the unlocked state, the indicator face would be disposed within box 15).
▪ Regarding claim 13: 
Inoue discloses a handle pivotally attached to the head (1, pivotable about 7).

[AltContent: textbox (Indicator face)][AltContent: textbox (Arm)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    246
    273
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Den Besten in view of Inoue.
Den Besten discloses as discussed above. 
▪ Regarding claim 13: 
Den Besten also discloses a handle (40) pivotally attached to the head (at 38).  
▪ Regarding claim 18: 
Den Besten discloses a handle lockout (29/48) selectively engageable with the handle.
▪ Regarding claim 19: 
Upon full insertion of a kingpin the handle lockout holds the handle in a rotated position, keeping the jaw clear from the throat portion (see Fig. 6).
▪ Regarding claim 20: 
The handle lockout is disengagable from the handle allowing biasing of the jaw and handle to rotate the handle and jaw towards a coupled position (see Fig. 4; see also col. 4 ln. 11-25).

Den Besten does not directly disclose an indicator arm with an indicator face.

Based on the teaching of Inoue, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an indicator face as a means of verifying the connection without the operator needing to peer below the fifth wheel assembly.  This would be beneficial for reducing the verification time for the operator.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Den Besten in view of Inoue as applied to claim 13 above, and further in view of Keatley (US 9,102,371).
Den Besten and Inoue disclose as discussed above.  Den Besten also discloses a jaw and handle biased toward the coupled position relative to a kingpin (via 22 and 36, respectively).
The references do not directly disclose a guide slot in the handle.
Keatley teaches a fifth wheel assembly with a handle (22) having a guide slot (23).
Based on the teaching of Keatley, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include guide slots in the handle of the modified Den Besten device in order to control the movement of the handle while engaging/disengaging the kingpin.

Claims 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Keatley.

As provide above, Keatley teaches a fifth wheel assembly with a handle having a guide slot.
Based on the teaching of Keatley, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include guide slots in the handle of Inoue in order to control the movement of the handle while engaging/disengaging the kingpin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
January 1, 2022


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611